Title: To George Washington from Henry Knox, 30 November 1793
From: Knox, Henry
To: Washington, George


          
            Sir
            War Department Nov. 30. 1793
          
          I have the honor of submitting to you, a letter with enclosures from Major General
            Wayne—dated on the 23d of the last month—and I also submit the draft of a letter
            proposed to be sent to Ensign Morgan. I have the honor
            to be, with the greatest respect Sir Your very obedt servt
          
            H. Knox Secy of War
          
        